Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 10/09/2019.
Claims 1-15 are pending, where claims 1 and 14-15 are independent.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. KR 10-2019-0102683, filed on 08/21/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).


 Multiple filed related applications 
Applicants have filed multiple related applications.  To date, US Application No. (16/605430, 15/605429, 16/653504, 15/593928, 16/557377 and 16/597364) of the related applications under NOA or some are stand pending, yet to be examined. There are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822]
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 14-15 of co-pending U.S. Patent application No. 16/593,928 (corresponding USPGPub. No. 2020/0034661 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/593,928 (corresponding USPGPub. No. 2020/0034661 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/597,364 
US Application 16/593,928 (USPGPub. No. 2020/0034661 A1)
Title 
ARTIFICIAL INTELLIGENCE AIR CONDITIONER AND METHOD FOR CALIBRATING SENSOR DATA OF AIR CONDITIONER
ARTIFICIAL INTELLIGENCE APPARATUS FOR GENERATING TRAINING DATA, ARTIFICIAL INTELLIGENCE SERVER, AND METHOD FOR THE SAME
Claim 1. An artificial intelligence air conditioner for calibrating sensor data, the artificial intelligence air conditioner comprising: 
a sensor unit configured to acquire sensor data;
 a communication unit configured to receive at least one of external sensor data or environment information from at least one of an external air conditioner or an internet of things (IoT) device; and 
a processor configured to: 
generate estimated sensor data corresponding to the sensor unit using a sensor data estimation model, the received external sensor data and the received environment information; 
determine whether the acquired sensor data is abnormal using the generated estimated sensor data; 
perform an air conditioning function using the acquired sensor data if the acquired sensor data is determined as normal; and 
perform the air conditioning function using the generated estimated sensor data if the acquired sensor data is determined as abnormal.
1. An artificial intelligence apparatus for generating training data, comprising:
 a memory configured to store a target artificial intelligence model; and 
a processor configured to: 
receive sensor data; 
determine whether the received sensor data is irrelevant to a learning of the target artificial intelligence model; 
determine whether the received sensor data is useful for the learning if the received sensor data is determined to be relevant to the learning; 
extract a label from the received sensor data by using a label extractor if the received sensor data is determined to be useful for the learning; 
determine a confidence level of the extracted label; and 
generate training data including the received sensor data and the extracted label if the determined confidence level exceeds a first reference value.
Claims 2-13 are also provisionally obvious to the claims 1-15 of the U.S. Patent co-pending Application No. 16/593,928 (corresponding USPGPub. No. 2020/0034661 A1).

Claims 1 and 14-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14-15 of co-pending application 16/593,928 (corresponding USPGPub. No. 2020/0034661 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially/conceptually similar (as for example the limitation “determine whether the acquired sensor data is abnormal using the generated estimated sensor data” of the application is equivalent to the limitation “determine whether the received sensor data is irrelevant to a learning of the target artificial intelligence model” of the co-pending application) in scope and they use the similar limitations and produce the same end result of determining a classification level of performing or confidence to the operation of air condition.  
 	It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 14-15 of the co-pending application to arrive at the claims 1 and 14-15 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Specification Objection  
The disclosure is objected to because of the following informalities: 
The full form of the term (acronym) “RGB” is not disclosed in the specification in para [0060] and onwards. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
a) Claim 6 recites limitations but ended without a period. But, each claim should begin with a capital letter and ends with a period. 
Appropriate correction is required. See MPEP 608.01(m).
b) Claim 6 recites the terms (acronym) “RGB” is not disclosed in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Picardi, et al. (USPGPub No. 20200240662 A1) in view of Sasaki, et al. (USPGPub No. 20190178514 A1).
		As to claims 1 and 14-15, Picardi discloses An artificial intelligence air conditioner for calibrating sensor data (Picardi [abstract] “HVAC system - generate and provide conditioned air to the property - generate HVAC system data that reflects an attribute of the HVAC system” [0004-10] “HVAC system performed by analyzing the sensor data - model includes one or more neural networks and trained using machine learning” [0019-49] “machine-learning algorithm to perform a variety of tasks - detect and identify issues associated with the HVAC system 146 machine-learning algorithm, such as a deep learning algorithm, an anomaly detecting algorithm, a linear regression algorithm, or a logical regression algorithm, or a combination of various machine-learning algorithms” see Fig. 1-5), the artificial intelligence air conditioner comprising: 
a sensor unit configured to acquire sensor data (Picardi [abstract] “sensor configured to generate sensor data reflects an attribute of the property” [0004-10] [0019-49] see Fig. 1-5); 
a communication unit configured to receive at least one of external sensor data or environment information from at least one of an external air conditioner or an internet of things (IoT) device (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor internal and external coupled via network); and 
a processor configured to: 
generate estimated sensor data corresponding to the sensor unit using a sensor data estimation model, [the received external sensor data and the received environment information] (Picardi [abstract] “HVAC system - generate and provide conditioned air to the property - generate HVAC system data that reflects an attribute of the HVAC system” [0004-10] “HVAC system performed by analyzing the sensor data - model includes one or more neural networks and trained using machine learning” [0019-53] “machine-learning algorithm to perform a variety of tasks - detect and identify issues associated with the HVAC system 146 machine-learning algorithm -  external factors cause the machine-learning model to clear an issue alert corresponding to the HVAC system 146 - produces correct results regarding the service state change of the HVAC system” see Fig. 1-5, machine learning model generates the estimated sensor data based on local and external sensor data); 
determine whether the acquired sensor data is abnormal using the generated estimated sensor data (Picardi [0004-10] “monitor control unit is configured to receive one or more first samples of HVAC system data - determine that the HVAC system is likely malfunctioning - determine a cause of the HVAC system transitioning from likely malfunctioning to likely operating correctly - identify causes of HVAC system malfunctions using data indicating the cause of the HVAC system transitioning from malfunctioning” [0019-53] “central station 162 communicate with an HVAC database 164 - include one or more tables relatable to data corresponding to HVAC systems of the central station 162's monitored properties - describing issues of HVAC systems, failure data of HVAC systems, data corresponding to HVAC systems that have changed from an issue state to a healthy state, and data corresponding to HVAC systems that have changed from a health state to an issue state - issues correspond to broken components, such as, broken thermostats - notifications from owners that the HVAC technician is scheduled to work on the issue, contact information corresponding to the owners of the monitored properties - receive thermostat data - comprise a current temperature, an operating state of the thermostat, information based on changes of operating state of the thermostat such as when the thermostat is instructed to turn on and turn off, set points of the thermostat indicating target temperature, as well as outdoor temperature at the time of a broken HVAC system, and whether auxiliary heat is included in the monitored property 102 - trained machine-learning algorithm to distinguish between healthy and non-healthy HVAC systems” [abstract]  see Fig. 1-5, trained machine learning model generates health or unhealthy component obviously determine the acquired sensor data is status normal or abnormal); 
perform an air conditioning function using the acquired sensor data if the acquired sensor data is determined as normal (Picardi [0004-10] “monitor control unit is configured to receive one or more first samples of HVAC system data - determine that the HVAC system is likely malfunctioning - determine a cause of the HVAC system transitioning from likely malfunctioning to likely operating correctly - identify causes of HVAC system malfunctions using data indicating the cause of the HVAC system transitioning from malfunctioning” [0019-53] “central station 162 communicate with an HVAC database 164 - include one or more tables relatable to data corresponding to HVAC systems of the central station 162's monitored properties - describing issues of HVAC systems, failure data of HVAC systems, data corresponding to HVAC systems that have changed from an issue state to a healthy state, and data corresponding to HVAC systems that have changed from a health state to an issue state - issues correspond to broken components, such as, broken thermostats - notifications from owners that the HVAC technician is scheduled to work on the issue, contact information corresponding to the owners of the monitored properties - receive thermostat data - comprise a current temperature, an operating state of the thermostat, information based on changes of operating state of the thermostat such as when the thermostat is instructed to turn on and turn off, set points of the thermostat indicating target temperature, as well as outdoor temperature at the time of a broken HVAC system, and whether auxiliary heat is included in the monitored property 102 - trained machine-learning algorithm to distinguish between healthy and non-healthy HVAC systems” [abstract]  see Fig. 1-5, trained machine learning model generates health or unhealthy component obviously determine the acquired sensor data is status normal or abnormal, if normal obviously HVAC perform based on thermostat sensor data); and 
perform the air conditioning function using the generated estimated sensor data if the acquired sensor data is determined as abnormal (Picardi [0004-10] “monitor control unit is configured to receive one or more first samples of HVAC system data - determine that the HVAC system is likely malfunctioning - determine a cause of the HVAC system transitioning from likely malfunctioning to likely operating correctly - identify causes of HVAC system malfunctions using data indicating the cause of the HVAC system transitioning from malfunctioning” [0019-53] “central station 162 communicate with an HVAC database 164 - include one or more tables relatable to data corresponding to HVAC systems of the central station 162's monitored properties - describing issues of HVAC systems, failure data of HVAC systems, data corresponding to HVAC systems that have changed from an issue state to a healthy state, and data corresponding to HVAC systems that have changed from a health state to an issue state - issues correspond to broken components, such as, broken thermostats - notifications from owners that the HVAC technician is scheduled to work on the issue, contact information corresponding to the owners of the monitored properties - receive thermostat data - comprise a current temperature, an operating state of the thermostat, information based on changes of operating state of the thermostat such as when the thermostat is instructed to turn on and turn off, set points of the thermostat indicating target temperature, as well as outdoor temperature at the time of a broken HVAC system, and whether auxiliary heat is included in the monitored property 102 - trained machine-learning algorithm to distinguish between healthy and non-healthy HVAC systems” [abstract]  see Fig. 1-5, trained machine learning model generates health or unhealthy component obviously determine the acquired sensor data is status normal or abnormal, if normal obviously HVAC perform transitionally based on predicted data).

But, Picardi does not explicitly teach the received external sensor data and the received environment information.
However, Sasaki discloses the received external sensor data and the received environment information (Sasaki [0001-10] “using a sensor value acquired from an external device other than the air-conditioning apparatus” [abstract] see Fig. 1-25, sensor value acquired from external device provides received external sensor data or environmental information).
Picardi and Sasaki are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain air condition control.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities external sensor data and environment information, as taught by Picardi, and incorporating sensor value acquired from external device, as taught by Sasaki.  

As to claim 2, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 1, wherein the processor is configured to: 
calculate a difference between a value of the estimated sensor data and a value of the acquired sensor data; and determine the acquired sensor data as abnormal if the calculated difference exceeds a predetermined first reference value (Picardi [0004-10] “monitor control unit - determine that the HVAC system is likely malfunctioning - determine a cause of the HVAC system transitioning from likely malfunctioning to likely operating correctly - identify causes of HVAC system malfunctions using data indicating the cause of the HVAC system transitioning from malfunctioning” [0019-53] “central station 162 communicate with an HVAC database 164 - include one or more tables relatable to data corresponding to HVAC systems of the central station 162's monitored properties - describing issues of HVAC systems, failure data of HVAC systems, data corresponding to HVAC systems that have changed from an issue state to a healthy state, and data corresponding to HVAC systems that have changed from a health state to an issue state - issues correspond to broken components, such as, broken thermostats - notifications from owners that the HVAC technician is scheduled to work on the issue, contact information corresponding to the owners of the monitored properties - receive thermostat data - comprise a current temperature, an operating state of the thermostat, information based on changes of operating state of the thermostat such as when the thermostat is instructed to turn on and turn off, set points of the thermostat indicating target temperature, as well as outdoor temperature at the time of a broken HVAC system, and whether auxiliary heat is included in the monitored property 102 - trained machine-learning algorithm to distinguish between healthy and non-healthy -  HVAC system 146 in response to receiving the data 168 as input - indicate failure data or non-failure data - compare output percentage to a threshold - determines the output percentage is greater than a threshold” [abstract]  see Fig. 1-5, compare with threshold and indicate failure data or non-failure data  obviously provides the normal or abnormal status).

As to claim 3, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 1, wherein the processor is configured to: 
calculate a difference between a value of the estimated sensor data and a value of the acquired sensor data; calculate a ratio of the calculated difference to the value of the estimated sensor data; and determine the acquired sensor data as abnormal if the calculated difference exceeds a predetermined second reference value (Picardi [0004-10] “monitor control unit is configured to receive one or more first samples of HVAC system data - determine that the HVAC system is likely malfunctioning - determine a cause of the HVAC system transitioning from likely malfunctioning to likely operating correctly - identify causes of HVAC system malfunctions using data indicating the cause of the HVAC system transitioning from malfunctioning” [0019-53] “central station 162 communicate with an HVAC database 164 - include one or more tables relatable to data corresponding to HVAC systems of the central station 162's monitored properties - describing issues of HVAC systems, failure data of HVAC systems, data corresponding to HVAC systems that have changed from an issue state to a healthy state, and data corresponding to HVAC systems that have changed from a health state to an issue state - issues correspond to broken components, such as, broken thermostats - notifications from owners that the HVAC technician is scheduled to work on the issue, contact information corresponding to the owners of the monitored properties - receive thermostat data - comprise a current temperature, an operating state of the thermostat, information based on changes of operating state of the thermostat such as when the thermostat is instructed to turn on and turn off, set points of the thermostat indicating target temperature, as well as outdoor temperature at the time of a broken HVAC system, and whether auxiliary heat is included in the monitored property 102 - trained machine-learning algorithm to distinguish between healthy and non-healthy -  HVAC system 146 in response to receiving the data 168 as input - indicate failure data or non-failure data - compare output percentage to a threshold - determines the output percentage is greater than a threshold” [abstract]  see Fig. 1-5, compare with threshold and indicate failure data or non-failure data  obviously provides the normal or abnormal status; plurality of sample collection obviously provides the second).

As to claim 4, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 3, wherein the sensor unit includes at least one of a temperature sensor or a humidity sensor, and the acquired sensor data includes at least one of temperature sensor data or humidity sensor data (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor includes temperature, humidity and external sensors).

As to claim 5, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 4, wherein the external sensor data includes at least one of temperature sensor data, humidity sensor data, or image sensor data acquired by a sensor unit of the external air conditioner or a sensor unit of the IoT device, and the environment information includes at least one of ambient temperature information, ambient humidity information or weather information (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor includes camera as image sensor).

As to claim 6, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 5, wherein the image sensor data includes at least one of RGB sensor data, infrared sensor data, or depth sensor data, and the processor is configured to determine at least one of a number of persons or an opening/closing state of a window by using the image sensor data (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor includes camera and motion sensors).

As to claim 7, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 6, wherein the sensor data estimation model includes a first sensor data estimation model or a second sensor data estimation model, the first sensor data estimation model is configured to output the estimated sensor data from the received external sensor data and the received environment information, and the second sensor data estimation model is configured to output the estimated sensor data from the acquired sensor data, the received external sensor data, and the received environment information (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor includes internal and external sensor obviously provides the environmental and weather data).

As to claim 8, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 7, wherein the processor is configured to generate the estimated sensor data from the received external sensor data and the received environment information by using the first sensor data estimation model if the acquired sensor data is null sensor data (Picardi [0004-10] “monitor control unit is configured to receive one or more first samples of HVAC system data - determine that the HVAC system is likely malfunctioning - determine a cause of the HVAC system transitioning from likely malfunctioning to likely operating correctly - identify causes of HVAC system malfunctions using data indicating the cause of the HVAC system transitioning from malfunctioning” [0019-53] “central station 162 communicate with an HVAC database 164 - include one or more tables relatable to data corresponding to HVAC systems of the central station 162's monitored properties - describing issues of HVAC systems, failure data of HVAC systems, data corresponding to HVAC systems that have changed from an issue state to a healthy state, and data corresponding to HVAC systems that have changed from a health state to an issue state - issues correspond to broken components, such as, broken thermostats - notifications from owners that the HVAC technician is scheduled to work on the issue, contact information corresponding to the owners of the monitored properties - receive thermostat data - comprise a current temperature, an operating state of the thermostat, information based on changes of operating state of the thermostat such as when the thermostat is instructed to turn on and turn off, set points of the thermostat indicating target temperature, as well as outdoor temperature at the time of a broken HVAC system, and whether auxiliary heat is included in the monitored property 102 - trained machine-learning algorithm to distinguish between healthy and non-healthy HVAC systems” [abstract]  see Fig. 1-5, trained machine learning model generates health or unhealthy component obviously determine the acquired sensor data as null as abnormal data).

As to claim 9, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 7, wherein the sensor data estimation model includes an artificial neural network and is trained using a machine learning algorithm or a deep learning algorithm (Picardi [abstract] “HVAC system - generate and provide conditioned air to the property - generate HVAC system data that reflects an attribute of the HVAC system” [0004-10] “HVAC system performed by analyzing the sensor data - model includes one or more neural networks and trained using machine learning” [0019-53] “machine-learning algorithm to perform a variety of tasks - trained by the control unit server 104 or by the security system 160 to detect and identify issues associated with the HVAC system 146 - use a machine-learning algorithm, such as a deep learning algorithm, an anomaly detecting algorithm, a linear regression algorithm, or a logical regression algorithm, or a combination of various machine-learning algorithms” see Fig. 1-5, machine learning model generates the estimated based on stored sensor data and comparing to minimization algorithm of ANN).

As to claim 10, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 9, wherein the sensor data estimation model is learned by using training data, and the training data includes normal sensor data corresponding to the sensor unit, and external sensor data and environment information acquired from the external air conditioner or the IoT device (Picardi [abstract] “HVAC system - generate and provide conditioned air to the property - generate HVAC system data that reflects an attribute of the HVAC system” [0004-10] “HVAC system performed by analyzing the sensor data - model includes one or more neural networks and trained using machine learning” [0019-53] “machine-learning algorithm to perform a variety of tasks - detect and identify issues associated with the HVAC system 146 machine-learning algorithm -  external factors cause the machine-learning model to clear an issue alert corresponding to the HVAC system 146 - produces correct results regarding the service state change of the HVAC system” see Fig. 1-5, machine learning model over network provides IoT).

As to claim 11, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 10, wherein the sensor data estimation model is trained to minimize a difference between the estimated sensor data output for each item of the training data and the normal sensor data corresponding to the item (Picardi [abstract] “HVAC system - generate and provide conditioned air to the property - generate HVAC system data that reflects an attribute of the HVAC system” [0004-10] “HVAC system performed by analyzing the sensor data - model includes one or more neural networks and trained using machine learning” [0019-53] “machine-learning algorithm to perform a variety of tasks - detect and identify issues associated with the HVAC system 146 machine-learning algorithm -  external factors cause the machine-learning model to clear an issue alert corresponding to the HVAC system 146 - produces correct results regarding the service state change of the HVAC system” see Fig. 1-5, machine learning model generates the estimated based on stored sensor data and comparing to minimization algorithm of ANN).

As to claim 12, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 1, wherein the processor is configured to provide an alarm notifying generation of abnormal sensor data when the acquired sensor data is determined as abnormal, and the alarm notifying generation of the abnormal sensor data includes at least one of a visual alarm, a sound alarm, or a vibration alarm (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor includes camera, speaker for alarm notification).

As to claim 13, the combination of Picardi and Sasaki disclose all the limitations of the base claims as outlined above.  
The combination further discloses The artificial intelligence air conditioner according to claim 12, wherein the processor is configured to transmit a control signal for outputting the alarm notifying generation of the abnormal sensor data to a user terminal through the communication unit (Picardi [0019-49] “control unit server 104 communicates over a wired or wireless connection over network 106 with connected devices - connect via Wi-Fi, Bluetooth, or any other protocol used to communicate over network 106 - communicate over a long-range wired or wireless connection - communicates bi-directionally - receives sensor data descriptive of events detected by the sensors included in the monitoring system of the monitored property 102” [abstract] [0004-10] see Fig. 1-5, includes plurality of sensor includes camera, speaker for alarm notification via network).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kuriyama, et al. USPGPub No. 20180314914 A1 discloses relating to an operation state classification apparatus that generates classification, for each operation state, of sensor data acquired from sensors installed in a control device in a control system of an elevator, a plant apparatus, an air conditioner.
Tei, et al. USPGPub No. 20200126549 A1 discloses an air conditioner includes operation of sound analyzing unit by a predetermined analysis regarding abnormality in the air conditioner or details of the abnormality. 
Ribbich, et al. USPGPub No. 20170234562 A1 discloses a plurality of thermostats located in a different building in a neighborhood to receive one or more assigned operating time slots from an analytics service and operate building equipment associated with the thermostat based on the one or more assigned operating time slots. 
Takizawa, et al. USPGPub No. 20180197311 A1 discloses a visual sensor abnormality cause estimation system for estimating the cause of abnormalities in visual sensors installed in a production system.
Fadell, et al. USPGPub No. 20120130547 A1 discloses an user interfaces for thermostats that govern the operation of heating, ventilation, and air conditioning (HVAC) systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.